

116 HR 8214 IH: Strengthening Digital Identity Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8214IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Foster (for himself and Ms. Wexton) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, to direct the Institute to establish a robust program focusing on driving improvements in America’s cybersecurity posture by creating more robust digital identity management standards and guidelines.1.Short titleThis Act may be cited as the Strengthening Digital Identity Act of 2020. 2.FindingsCongress finds the following:(1)NIST’s work in identity research and standards is unmatched anywhere in the world, with global standards development organizations like the Financial Action Task Force (FATF) pointing to NIST guidance in its own standards. Given that adversaries continue to exploit weaknesses in digital identity systems to conduct successful cyber-attacks, additional NIST resources are needed to help government and industry secure identity in cyberspace.(2)The lack of an easy, affordable, and reliable way for organizations and businesses to identify whether an individual is who they claim to be online creates an attack vector that is widely exploited by adversaries in cyberspace and precludes many high value transactions from being available online.(3)According to the identity theft resource center, incidents of identity theft and identity fraud continue to rise in the United States, where more than 164,000,000 consumer records containing personally identifiable information were breached in 2019, increasing the total number of data breaches by 17 percent from the previous year.(4)According to the Insurance Information Institute, in 2018, losses resulting from identity fraud amounted to $16,800,000,000.(5)The inadequacy of current digital identity solutions degrades security and privacy for all Americans, and next generation solutions are needed that improve both security and privacy.(6)Government entities, as authoritative issuers of identity in the United States, are uniquely positioned to deliver critical components that address deficiencies in our digital identity infrastructure and augment private sector digital identity and authentication solutions.(7)State governments are particularly well suited to play a role in enhancing digital identity solutions used by both the public and private sectors, given the role of State governments as the issuers of driver’s licenses and other identity documents commonly used today.(8)It should be the policy of the Government to use the authorities and capabilities of the Government to enhance the security, reliability, privacy, and convenience of digital identity solutions that support and protect transactions between individuals, government entities, and businesses, and that enable Americans to prove who they are online.3.Identity management research and developmentSection 504 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7464) is amended to read as follows:504.Identity management research and development(a)In generalThe Director shall continue a program to support the development of voluntary and cost-effective technical standards, metrology, testbeds, and conformance criteria, taking into account appropriate user concerns—(1)to improve interoperability among identity management technologies;(2)to strengthen identity proofing and authentication methods used in identity management systems;(3)to improve privacy protection in identity management systems, including health information technology systems, through authentication and security protocols; and(4)to improve the usability and inclusivity of identity management systems.(b)Updates and investment strategyThe Director, in consultation with other relevant Federal agencies and stakeholders from the private sector, shall develop and implement a comprehensive forward-looking investment strategy for identity management research and development and standards focused on enabling the use and adoption of modern digital identity solutions that align with the four criteria in section (a). This strategy shall:(1)Identify where additional funding may be needed to execute all elements of the strategy, both in NIST and potentially in other parts of government.(2)Be updated not less than every 2 years with reports to the House Science Committee, Senate Commerce Committee, and House and Senate appropriations committees.(c)ActivitiesIn carrying out the strategy described under subsection (a), the Director shall give consideration to activities that—(1)accelerate the development, in collaboration with the private sector, of standards that address interoperability and portability of digital identity solutions;(2)addresses gaps in current private-sector-led identity management research and development and standards work, both for consumer-focused and enterprise-focused identity management;(3)advances the development of conformance testing performed by the private sector in support of digital identity standardization;(4)addresses challenges with inclusivity of existing digital identity and identity management tools; and(5)support, in consultation with other relevant Federal agencies and stakeholders from the private sector, the development of appropriate security frameworks and reference materials, and the identification of best practices, for use by Federal agencies and the private sector to address security and privacy requirements to enable the use and adoption of digital identity services..4.Digital identity standards(a)Establishment of a standards frameworkThe Director shall develop a framework of standards, methodologies, procedures, and processes (in this section referred to as the Framework) as a guide for Federal, State, and local governments to follow when providing services related to digital identity verification.(b)ConsiderationIn developing the Framework, the Director shall consider—(1)methods to protect the privacy of individuals;(2)security needs; and(3)the needs of potential end-users and individuals that will use services related to digital identity verification.(c)ConsultationIn carrying out subsection the Director shall consult with—(1)Federal and State agencies;(2)potential end-users and individuals that will use services related to digital identity verification; and(3)experts with relevant experience in the systems that enable digital identity verification, as determined by the Director.(d)Interim publicationNot later than 240 days after the date of the enactment of this Act, the Director shall publish an interim version of the Framework.(e)Final publicationNot later than 1 year after the date of the enactment of this Act, the Director shall publish a final version of the Framework.(f)Updates to the FrameworkThe Director shall, from time to time, update the Framework, with consideration given to—(1)feedback from Federal, State, and local agencies that provide services related to digital identity verification; and(2)any technological changes to the systems that enable digital identity verification.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2021 through 2025 to carry out this Act and the amendments made by this Act. 5.DefinitionsFor purposes of this Act:(1)BotThe term Bot means an autonomous program on an Internet network that can interact with computer systems or users, especially one designed to respond or behave like a human being.(2)Digital identity verificationThe term digital identity verification means a process to verify the identity of an individual accessing a service online.(3)DirectorThe term Director means the Director of the National Institute of Standards and Technology.(4)InstituteThe term Institute means the National Institute of Standards and Technology.(5)SecretaryThe term Secretary means the Secretary of Commerce.